            Case 5:20-cv-01389-NC Document 23 Filed 03/03/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                     RELATED CASE ORDER

        A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been
filed. The time for filing an opposition or statement of support has passed. As the judge assigned
to case

         5:18-cv-04914 NC

         J.L., et al. v. Lee Francis Cessna, et al.
        I find that the more recently filed case(s) that I have initialed below are related to the case
assigned to me, and such case(s) shall be reassigned to me. Any cases listed below that are not
related to the case assigned to me are referred to the judge assigned to the next-earliest filed case
for a related case determination.

 Case             Title                                         Related Not Related
 3:20-cv-01389 VC Narciso Primero Garcia v. William Barr, et al XX


                                                ORDER

         The parties are instructed that all future filings in any reassigned case are to bear the
initials of the newly assigned judge immediately after the case number. Any case management
conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
dates for the conference, disclosures and report required by FRCivP 16 and 26 accordingly.
Unless otherwise ordered, any dates for hearing noticed motions are vacated and must be re-
noticed by the moving party before the newly assigned judge; any deadlines set by the ADR Local
Rules remain in effect; and any deadlines established in a case management order continue to
govern, except dates for appearance in court, which will be rescheduled by the newly assigned
judge.
                                                                             S DISTRICT
                                                                          ATE           C
                                                                         T
                                                                                               O
                                                                     S




                                                                                                U
                                                                   ED




Dated: March 3, 2020                                  By:
                                                                                                 RT




                                                                                    ERED
                                                               UNIT




                                                                      T I S S O ORD
                                                            NathanaelI M. Cousins
                                                                                                       R NIA




                                                                                          sins
                                                                                el M. Cou
                                                            United States Magistrate  Judge
                                                                NO




                                                                                    thana
                                                                         Judge Na
                                                                                                       FO
                                                                 RT




                                                                                                   LI




                                                                        ER
                                                                   H




                                                                                               A




                                                                             N                     C
                                                                                               F
                                                                                 D IS T IC T O
                                                                                       R

                                                      1
